                                        1

                                        2

                                        3

                                        4

                                        5

                                        6
                                                                            UNITED STATES DISTRICT COURT
                                        7
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                        8
                                                                                   OAKLAND DIVISION
                                        9

                                       10
                                            DAVID TERPENING, individually and on                   Case No.: 5:21-CV-03739
                                       11   behalf of others similarly situated,
                                                                                                   [PROPOSED] ORDER GRANTING
                                       12                      Plaintiff,                          STIPULATED MOTION TO
F ENW ICK & W ES T LLP




                                                                                                   TRANSFER VENUE
                         LAW




                                       13          v.
                          AT




                                                                                                   Judge:      Hon. Yvonne Gonzalez
                         ATTO RNEY S




                                       14   AMAZON.COM, INC., a Delaware corporation;                          Rogers
                                            and DOES 1-50, inclusive,                              Trial Date: None Set
                                       15
                                                               Defendants.
                                       16

                                       17

                                       18
                                                   Having considered the parties’ Stipulated Motion to Transfer Venue, the Court finds that
                                       19
                                            venue is appropriate in the United States District Court for the Western District of Washington
                                       20
                                            pursuant to 28 U.S.C. § 1404(a) and that transfer to that District will advance the convenience of
                                       21
                                            the parties and witnesses, the interests of justice, and judicial economy because Defendant
                                       22
                                            Amazon.com, Inc.’s principal place of business is located within that District and additional
                                       23
                                            actions pending within the District are likely to concern substantially the same parties, property,
                                       24
                                            transaction, or event as alleged in this action.
                                       25
                                                   It is HEREBY ORDERED that:
                                       26
                                                   1. The Stipulated Motion to Transfer Venue is GRANTED.
                                       27

                                       28

                                             STIPULATION AND [PROPOSED] ORDER
                                             TO TRANSFER CASE                                                            Case No.: 5:21-CV-03739
                                        1         2. The Clerk of Court is directed to transfer this case to the United States District Court

                                        2         for the Western District of Washington under 28 U.S.C. § 1404(a).

                                        3         3. All dates on this Court’s calendar for this action shall be withdrawn in light of the

                                        4         transfer.

                                        5   PURSUANT TO STIPULATION, IT IS SO

                                        6   ORDERED. DATED this 15th day of _July, 2021.

                                        7

                                        8                                        ___
                                                                                 THE HONORABLE YVONNE GONZALEZ ROGERS
                                        9                                        UNITED STATES DISTRICT COURT JUDGE
                                       10

                                       11

                                       12
F ENW ICK & W ES T LLP
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                            STIPULATION AND [PROPOSED] ORDER
                                            TO TRANSFER CASE                                2                           Case No.: 5:21-CV-03739
